 


 
EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT
 

             
Party A (Employer)
  
           
Name: Sheng Yuan Nutritional Food Co., Ltd., Beijing R&D Center
  
           
Address: No. 106, Dongluyuan, Tongzhou District, Beijing
  
           
Party B (Employee):
  
           
Name: Donghao Yang                                        Sex: Male
  
           
ID Number: 120104197109096836
  
 




             
Party A
  
           
Name: Sheng Yuan Nutritional Food Co., Ltd., Beijing R&D Center
  
           
Legal person: Liang Zhang
                 
Address: No. 106, Dongluyuan, Tongzhou District, Beijing
  
           
Party B:
  
           
Name: Donghao Yang                 
  
           
Nationality: China
  
           
ID Number: 120104197109096836
  
           
Address:
  
           
Post code:
  
           
Address of Hu Kou:
  
 



 
 
1

--------------------------------------------------------------------------------

 

 
Adhering to the principle of voluntariness and equality and in accordance with
the Labor Law of the People’s Republic of China and related regulations
currently in effect, Party A and Party B hereby enter into this Agreement for
joint observance in good faith.
 
I. Term of Employment Agreement
 
Article 1
 
This Agreement shall be of the type described in clause (3) below, as agreed by
the Parties.
 
(1)
Fixed-term contract: The term of this Agreement shall commence on May 4, 2010
and expire on August 31, 2011, among which, the probationary period shall
commence on                      and expire on                     



(2)
Contract that sets the completion of a specific task as the term to end the
contract: The term of this Agreement shall commence on                      and
expire upon completion of                     .



(3)
Contracts without a fixed term: The term of this Agreement shall commence on
                    , among which, the probationary period shall expire on
                    

 
 
II. Job Description and Place of Performance of Employment Agreement
 
Article 2
 
Party A employs Party B on Chief Financial Officer position (type of work) as
needed by its production.
 
Article 3
 
Party B shall accept Party A’s work arrangement and meet the requirement for
quantity and quality set forth for his completion of the task on the position.
The task and responsibility of the specific position (type of work) is as
follows: As set out in Post Description and Performance Evaluation Form.
 
Article 4
 
If, as verified by Party A in its appraisal conducted pursuant to its criteria,
Party B is incompetent for the position (type of work), Party A may change Party
B’s position (type of work).
 
Article 5
 
Party A may change Party B’s position (type of work) upon mutual agreement of
the Parties through consultation.
 
Article 6
 
The place of performance of this Agreement shall be Beijing    .
 


 
2

--------------------------------------------------------------------------------

 
 
 
III. Remuneration
 
Article 7
Party A shall, on the principle of distribution according to work, pursuant to
the requirements of the state, province and municipality in light of its actual
condition, independently formulate its own post salary distribution system and
determine the form and standard of salary payment to Party B.
 
Article 8
Party A shall pay Party B salary on a monthly basis. For the normal labor
service provided by Party B to Party A within the statutory working hours, Party
A shall, prior to the 10th day of each month, pay Party B salary of RMB
66,667 per month before Individual Income Tax .
 
Article 9
 
When using piecework wage system, the wage is determined by piece of work
finished, on the premise that the minimum wage requirement of relevant
regulations is met.
 
Article 10
 
During the performance of this Agreement, Party A may adjust Party B’s
remuneration appropriately, depending on Party A’s operating condition and Party
B’s performance.
 
IV. Insurance and Benefits
 
Article 11
 
Party A shall make contributions to social insurance pursuant to the regulations
of the state, province and municipality and the social insurance contribution
payable by Party B shall be withheld and paid by Party A on behalf of Party B.
 
Article 12
 
If Party B suffers from an illness or non-work-related injury, the matters
relating to medical benefits and sick pay shall be handled in accordance with
the regulations of the state, province, and municipality. Party A will make sick
pay to Party B according to Attendance Rule.
 
Article 13
 
If Party B suffers from an occupational disease or work-related injury, the
matters relating to medical benefits and sick pay shall be handled in accordance
with the regulations of the state, province, and municipality.
 
Article 14
 
The benefits to which a female employee is entitled in her pregnancy,
confinement, nursing or birth control surgery period shall be determined in
accordance with the regulations of the state, province and municipality.
 
 
 
3

--------------------------------------------------------------------------------

 


V. Amendment, Rescission, Termination and Renewal of the Employment Agreement
 
Article 15
 
Amendment, rescission, termination and renewal of the employment agreement
should follow LAW OF THE PEOPLE'S REPUBLIC OF CHINA ON EMPLOYMENT CONTRACTS and
other applicable laws and regulations.
 
Article 16
 
After termination of the employment agreement, Party A should help Party B to
handle social security transferring and record transferring according to
applicable laws and regulations.
 
Article 17
 
Party B should transfer his/her work to a person designated by Party A.
 


VI. Labor Protection, Working Conditions and Occupational Disease Protection
 
Article 18
 
Party A must provide Party B with labor safety and sanitary conditions
consistent with the requirements of the state, province and municipality and
necessary labor protection articles, establish and perfect labor safety and
sanitation system and procedures for safe operation and production.
 
Article 19
 
Party A must set up safety production rules. Party B must strictly comply with
the procedures for safe operation in the course of production (work).
 
Article 20
 
Party A shall set up anti-occupational diseases rules.
 
Article 21
 
Party A must take special labor protection measures for female employees and
underage workers pursuant to the regulations of the state, province and
municipality.
 
Article 22
 
The Parties shall strictly comply with the industrial accident and occupational
disease reporting system adopted by the state, province and municipality.
 
VII. Working Hours, Break and Vacations
 
Article 23
 
Party A will arrange Party B to work under the standard working hour system.
Party B will work a maximum of eight hours a day and on average a maximum of
forty hours a week.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Article 24
 
Party A may arrange Party B’s working hours and rest days according to the
requirement of work.
 
Article 25
 
Party B should follow Party A’s overtime arrangement when the following
conditions are met:
 
(1) Due to natural disaster, accident or other reasons, public safety and
nation’s interest are endangered.
 
(2) Public transportation or public facilities is destroyed and public interest
is suffered.
 
(3) Maintenance must be carried out at public holidays or weekends.
 
(4) The running of the machine can not stop during the holiday.
 
(5) Other circumstances required by laws and regulations.
 
Article 26
 
Party A shall ensure Party B’s right to rest pursuant to the regulations of the
state, province and municipality and during the term of this Agreement, Party B
shall be entitled to statutory holidays and matrimonial leave, maternity leave,
vacation leave as set forth by the state, province and municipality.
 
VIII. Labor Discipline
 
Article 27
 
Party A shall, in accordance with the labor laws, regulations, rules and
relevant policies of the state and in light of its actual condition, formulate
and perfect rules, regulations and labor disciplines. Party B shall strictly
comply with the rules and regulations and labor discipline of Party A, that are
formulated in accordance with law, submit to the management of Party A and treat
as confidential the trade secret of Party A.
 
Article 28
 
If Party B breaches any of the rules and regulations and labor discipline of
Party A, Party A may, pursuant to its rules and regulations, render disciplinary
punishment or, if necessary, rescind this Agreement.
 
IX. Liability for Breach of Contract
 
Article 29
 
If Party A pays for Party B’s training courses, both parties should sign a
training agreement as the exhibit of this employment agreement, with specified
term of training and liabilities for breach of contract. If Party B resigns
before the end of the specified term, Party B should pay Party A for
compensation.
 
Article 30
 
Both parties can sign separate agreement with regard to trade secret and
intellectual property, as appendix to this agreement. Party B should pay Party A
for damage in violation of the Confidentiality Agreement.
 
Article 31
 
If Party B rescinds this Agreement in violation of relevant provisions or the
covenant in this Agreement, it shall pay Party A for compensation of the
violation.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
X. Labor Dispute Resolution
 
Article 32
 
If any dispute arises in connection with the performance of this Agreement,
either Party may apply to Party A’s labor dispute mediation committee for
mediation. If the dispute can not be resolved through mediation, the Parties
shall apply for arbitration to the labor dispute arbitration committee where
Party A is located.
 
XI. Other Matters
 
Article 33
 
Post Description and Performance Evaluation Form and Employee Manual are
appendixes to this agreement.
 
Article 34
 
This Agreement shall be filled out with fountain pen or writing brush. If
altered unilaterally or signed by a person not duly authorized, this Agreement
shall be void and null.
 
Article 35
 
This Agreement is executed in two counterparts which are of the same force and
effect, with each Party holding one counterpart. This Agreement shall take
effect on the date on which the Parties affix their signatures thereto.
 
XII. Other Matters to be Agreed Upon by the Parties
 



     
Party A (seal)
  
Party B (signature)
   
Legal representative (signature)
  
/s/Donghao Yang
   
(Authorized proxy) Xuejuan Jin
  
     
Date: May 4, 2010
  
Date: May 4, 2010

 
 
6


--------------------------------------------------------------------------------